         Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


JOHN E. N.,1                                     1:19-cv-00895-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.



JOHN E. HAAPALA, JR.
401 W. 10th Ave., Ste. 240
Eugene, OR 97401
(541) 345-8474

KATIE TAYLOR
Harder, Wells, Baron, & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

             Attorneys for Plaintiff




     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 2 of 22




BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE B. WATSON
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff John E. N. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.




2 - OPINION AND ORDER
            Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 3 of 22




                              ADMINISTRATIVE HISTORY

        On March 23, 2016, Plaintiff protectively filed his

application for DIB and SSI benefits.               Tr. 19, 269, 271.2

Plaintiff initially alleged a disability onset date of August 6,

2013.        Tr. 19, 269, 271.      Plaintiff's application was denied

initially and on reconsideration.             On March 11, 2018, Plaintiff

amended his alleged disability onset date to December 31, 2014.

Tr. 362.        An Administrative Law Judge (ALJ) held a hearing on

May 4, 2018.         Tr. 19, 40-60.     Plaintiff and a vocational expert

(VE) testified at the hearing.             Plaintiff was represented by an

attorney at the hearing.

        On June 28, 2018, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.         Tr. 19-34.     Plaintiff requested review by the

Appeals Council.          On April 5, 2019, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.                     Tr. 1-

3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

        On June 7, 2019, Plaintiff filed a Complaint in this Court




       Citations to the official Transcript of Record (#7) filed
        2

by the Commissioner on November 19, 2019, are referred to as
"Tr."


3 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 4 of 22




seeking review of the Commissioner's decision.



                               BACKGROUND

     Plaintiff was born on January 19, 1967.          Tr. 32, 269, 271.

Plaintiff was 46 years old on his alleged disability onset date.

Tr. 32.   Plaintiff completed the 11th grade of high school but

did not graduate or obtain a G.E.D.        Tr. 32, 44, 311.       Plaintiff

has past relevant work experience as a cement mason.             Tr. 32.

     Plaintiff alleges disability due to a left-knee injury,

right-shoulder injury, tennis elbow of the right arm, learning

disability, depression, and anxiety.        Tr. 61.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 22-32.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or



4 - OPINION AND ORDER
     Case 1:19-cv-00895-BR    Document 13    Filed 07/13/20   Page 5 of 22




mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence



5 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 6 of 22




whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm=r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.



6 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 7 of 22




     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform



7 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 8 of 22




work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.            Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since December 31, 2014,

Plaintiff's alleged amended disability onset date.            Tr. 22.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "left knee osteoarthritis, status post right



8 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 9 of 22




shoulder acromioplasy, lumbar degenerative disc disease,

unspecified neurocognitive impairment, unspecified depression,

and unspecified anxiety."     Tr. 22.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 22.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            can

occasionally lift and/or carry 20 pounds; can frequently carry

10 pounds; can stand and/or walk for a total of about 6 hours

and sit for a total of 6 hours in an 8-hour workday with normal

breaks; must alternate sitting and standing positions as needed

while remaining on task; can occasionally climb ramps and

stairs; cannot climb ladders, ropes, and scaffolds; can

occasionally balance, stoop, kneel, crouch, and crawl; can

occasionally reach overhead with his right arm; and can

understand and carry out simple instructions.          Tr. 24.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.      Tr. 32.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as electronics worker,

hand-finisher, and stuffer.     Tr. 33.    Accordingly, the ALJ found



9 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 10 of 22




Plaintiff is not disabled.      Tr. 34.



                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony and (2) failed to provide legally

sufficient reasons for discounting the opinions of Daniel

Selinger, M.D., an examining physician; Claudia Lake, Psy.D., an

examining psychologist; and Lisa Morris, FNP, Plaintiff's

primary-care provider.

I.   The ALJ did not err when she discounted Plaintiff's
     subjective symptom testimony.

     Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff's symptom

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter


10 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 11 of 22




v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."                  Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.").   General assertions that the claimant's testimony is

not credible are insufficient.      Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).    The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's



11 - OPINION AND ORDER
       Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 12 of 22




complaints."     Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

       B.   Analysis

            Plaintiff testified he stopped working in December

2014 after a work-related knee injury.           Tr. 47.      In his Adult

Function Report Plaintiff stated he "can't walk without pain"

and "can't pick anything up."        Tr. 318.     Plaintiff explained his

medications prevent him from driving and cause him to take one-

to two-hour naps often.        Tr. 54.   Plaintiff also alleges he does

not work well with others, has memory problems, and has

difficulty learning new things.          Tr. 49, 51-52.

            The ALJ found Plaintiff's testimony is inconsistent

with his activities of daily living, the medical record, and

other objective findings.        Tr. 25.     For example, Plaintiff's

wage records show he continued to work as a concrete finisher

after December 2014.      The Court notes this work was for less

than a full day and, therefore, does not qualify as substantial

gainful activity.      Tr. 25, 26, 55.       Plaintiff is also able to

maintain his personal care, cook meals, perform household

chores, chop firewood, and shop.         Tr. 319-21, 379-80, 385, 679,

684.   Plaintiff denied needing reminders as to maintaining his

personal care and does not have any difficulty managing his



12 - OPINION AND ORDER
        Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 13 of 22




finances, completing tasks, or taking his medications.                 Tr. 320,

323.    Plaintiff's son also reported Plaintiff socializes with

friends and family.       Tr. 339.

             In addition, Plaintiff's medical records show he had

knee surgeries in December 2013 and October 2014.                Tr. 367.      In

December 2014, however, he reported a fifty-percent reduction in

his knee pain and received a release to return to full-time

work.    Tr. 367.    In 2015 Plaintiff's left-knee symptoms were

treated conservatively, and his treating physician indicated

Plaintiff's condition was medically stable.             Tr. 26, 366-67.        In

2016 Plaintiff reported his knee pain was "intermittent," he was

given a corticosteroid injection, and his doctor reported

surgical intervention was not medically indicated.                Tr. 397,

400.    In October 2016 Lisa Morris, LNP, Plaintiff's treating

provider, declined to increase Plaintiff's medication for his

back pain and instead recommended "lifestyle changes" and

physical therapy.       Tr. 28, 655.    Plaintiff reported worsening

back pain in January 2017, but in July 2017 he reported a

reduction in his back pain and tried to reduce his pain

medications because he was experiencing side effects.                 Tr. 670,

675, 678, 685.      In October 2017 Plaintiff reported worsening

left-knee pain, but a physical examination in December 2017



13 - OPINION AND ORDER
      Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 14 of 22




showed normal gait, normal strength, and normal range of motion.

Tr. 677, 679, 684-85.

             The ALJ also noted the record does not support

Plaintiff's allegation of debilitating mental-health conditions

including anxiety, depression, forgetfulness, and learning

disability.    Tr. 31.   For example, in February 2015 Plaintiff

restarted medication for anxiety secondary to situational

stressors.    Tr. 31, 419, 422.     In May 2015 Claudia Lake, Psy.D.,

a consulting psychologist, diagnosed Plaintiff with

neurocognitive impairment, depression, and anxiety.              Tr. 381.

The record, however, does not reflect any additional treatment

for mental-health symptoms.       Tr. 31.    In addition, later mental-

status examinations generally showed normal mood, affect, and

memory.   Tr. 31, 396, 411 637.

             Accordingly, on this record the Court concludes the

ALJ did not err when she discounted Plaintiff's symptom

testimony because the ALJ provided legally sufficient evidence

supported by substantial evidence in the record for doing so.

II.   The ALJ properly discounted the opinions of Dr. Selinger,
      Dr. Lake, and FNP Morris.

      Plaintiff contends the ALJ erred when she discounted the

medical opinions of Dr. Selinger, Dr. Lake, and FNP Morris.




14 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 15 of 22




     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).               An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his



15 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 16 of 22




own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

          Medical sources are divided into two categories:

"acceptable medical sources" and "other sources."             20 C.F.R.

§§ 416.913.   Acceptable medical sources include licensed

physicians and psychologists.      20 C.F.R.     §§ 416.913(a).

Medical sources classified as "other sources" include, but are

not limited to, nurse practitioners, therapists, licensed

clinical social workers, and chiropractors.          20 C.F.R.

§§ 416.913(d).

          With respect to "other sources," the Social Security

Administration Regulations provide:

                 With the growth of managed health care in recent
                 years and the emphasis on containing medical
                 costs, medical sources who are not acceptable
                 medical sources, such as nurse practitioners,
                 physician assistants, and licensed clinical
                 social workers, have increasingly assumed a
                 greater percentage of the treatment and
                 evaluation functions previously handled primarily
                 by physicians and psychologists. Opinions from
                 these medical sources, who are not technically
                 deemed acceptable medical sources under our
                 rules, are important and should be evaluated on
                 key issues such as impairment severity and
                 functional effects, along with the other relevant
                 evidence in the file.

SSR 06-03p, at *3.    Factors the ALJ should consider when

determining the weight to give an opinion from those "important"



16 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 17 of 22




sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.         SSR 06-03p, at *4.         On

the basis of the particular facts and the above factors, the ALJ

may assign an "other source" either greater or lesser weight

than that of an acceptable medical source.          SSR 06-03p, at *5-6.

The ALJ, however, must explain the weight assigned to such

sources so that a claimant or subsequent reviewer may follow the

ALJ's reasoning.    SSR 06-03p, at *6.      "The ALJ may discount

testimony from . . . 'other sources' if the ALJ 'gives reasons

germane to each witness for doing so.'"         Molina, 674 F.3d at

1111 (quoting Turner v. Comm’r Soc. Sec. Admin., 613 F.3d 1217,

1224 (9th Cir. 2010)).

     B.      Analysis

             1.   Dr. Selinger

             On July 15, 2015, Dr. Selinger, a physician, examined

Plaintiff.    Tr. 385-88.    Dr. Selinger diagnosed Plaintiff with

left-knee pain, right-shoulder pain, and tennis elbow in his

right arm.



17 - OPINION AND ORDER
     Case 1:19-cv-00895-BR    Document 13   Filed 07/13/20   Page 18 of 22




Tr. 388.   Dr. Selinger opined Plaintiff can stand for up to four

hours; can sit without limitation; can lift 20 pounds

occasionally and 10 pounds frequently; cannot climb stairs or

ladders; cannot crawl or kneel; can stoop or crouch

occasionally; cannot reach overhead; can reach forward, handle,

finger, and feel frequently; and is limited when working at

heights and with heavy machinery.       Tr. 388.

             The ALJ gave Dr. Selinger's opinion "little weight" on

the grounds that it was based on a one-time examination and was

inconsistent with the medical record and Plaintiff's activities

of daily living.    Tr. 30.     For example, as previously noted, the

medical records show Plaintiff had knee surgeries in December

2013 and October 2014, but in December 2014 he reported a fifty-

percent reduction in his knee pain and received a release to

return to full-time work.       Tr. 26, 367.     In 2015 Plaintiff's

left-knee symptoms were treated conservatively, and his treating

physician indicated Plaintiff's condition was medically stable.

Tr. 26, 366-67.    In 2016 Plaintiff reported his knee pain was

"intermittent," his doctor gave him a corticosteroid injection,

and his doctor reported surgical intervention was not medically

indicated.    Tr. 397, 400.     In October 2017 Plaintiff reported

worsening left-knee pain, but a physical examination in December



18 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 19 of 22




2017 showed normal gait, normal strength, and normal range of

motion.   Tr. 677, 679, 684-85.     In addition, the ALJ noted

Plaintiff engaged in some work after his alleged onset date,

maintains his personal care, performs household chores, chops

firewood, walks, shops, and fishes.        Tr. 29.

             The ALJ also found the medical evidence supports the

limitations she assessed as part of Plaintiff's RFC, which was

only "slightly different" than the limitations assessed by

Dr. Selinger.     Tr. 30.

             2.   Dr. Lake

             On May 26, 2015, Dr. Lake, a psychologist, examined

Plaintiff.    Tr. 378-82.    Dr. Lake diagnosed Plaintiff with

unspecified neurocognitive impairment, unspecified depression,

and unspecified anxiety.     Tr. 381.      She opined Plaintiff would

have difficulty performing simple and repetitive tasks,

performing detailed and complex tasks, accepting instructions

from supervisors, interacting with coworkers and the public,

performing work activities on a consistent basis without special

instructions, maintaining regular work attendance, and dealing

with the usual stress in the workplace.         Tr. 381-82.

             The ALJ gave Dr. Lake's opinion "little weight" on the

grounds that Dr. Lake did not provide any specific functional



19 - OPINION AND ORDER
     Case 1:19-cv-00895-BR    Document 13   Filed 07/13/20   Page 20 of 22




limitations and her opinion was inconsistent with the medical

records and Plaintiff's activities of daily living.              Tr. 31-32.

For example, as previously noted, the record does not reflect

any additional mental-health treatment.          Tr. 31.     In addition,

subsequent mental-status examinations generally showed normal

mood, affect, and memory.       Tr. 31, 396, 411, 637.         The ALJ also

noted in 2015 Joshua Boyd, Psy.D., a state-agency psychological

consultant, concluded Plaintiff did not have any severe mental-

health impairments and could carry out and maintain

concentration for simple tasks.       Tr. 99.     In 2015 and 2016 Ben

Kessler, Psy.D., a state-agency psychological consultant,

indicated Plaintiff's mental-health limitations were mild.

Tr. 78, 117, 135.    Plaintiff also takes his medications without

reminders, handles his own finances, independently maintains his

personal care, and performs household chores.            Tr. 23, 29.

          The ALJ found Dr. Lake's assessment was not supported

by the record.   Tr. 32.

          3.     FNP Morris

          On March 22, 2018, FNP Morris, Plaintiff's treating

provider, completed a Treating Source Statement.             Tr. 687-91.

FNP Morris indicated Plaintiff needs to lie down throughout the

day and change positions periodically.          Tr. 688.     She also



20 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20    Page 21 of 22




indicated Plaintiff can sit for 30 minutes and can stand/walk

for five minutes at one time, can sit for six hours and can

stand/walk for two hours in an eight-hour day.              Tr. 689.   She

also indicated Plaintiff needs unscheduled 15-minutes breaks

every 30 minutes throughout the day.        Tr. 690.        FNP Morris

further noted Plaintiff can frequently lift less than 10 pounds

and can occasionally lift 10-20 pounds.         Tr. 690.       She concluded

Plaintiff would be absent from work for more than four days per

month due to his medical condition.        Tr. 691.

          The ALJ gave FNP Morris's opinion "little weight" on

the grounds that her opinion was internally inconsistent, she

did not provide any explanation or support for the

inconsistencies, and the medical records did not show a

significant worsening of Plaintiff's condition to warrant the

limitations she set forth.      Tr. 30.    For example, in August 2016

FNP Morris indicated Plaintiff could participate in a class or

work four hours a day, three days a week, if he had frequent

breaks and did not engage in heavy labor.          Tr. 651.      In October

2016, however, FNP Morris stated there was not any reason that

Plaintiff could not work if he was allowed to change positions

and to stand frequently.     Tr. 655.

          The ALJ concluded the medical records support a



21 - OPINION AND ORDER
     Case 1:19-cv-00895-BR   Document 13   Filed 07/13/20   Page 22 of 22




limitation for light work but fails to establish limitations to

the extent opined by FNP Morris.      Tr. 30.

     In summary, the Court concludes on this record that the ALJ

properly discounted the opinions of Dr. Selinger, Dr. Lake, and

FNP Morris because the ALJ provided legally sufficient reasons

supported by substantial evidence in the record for doing so.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 13th day of July, 2020.


                                  /s/ Anna J. Brown
                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




22 - OPINION AND ORDER
